PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Loh et al.
Application No. 15/923,739
Filed: 16 Mar 2018
Patent No. 10,774,618
Issued: 15 Sep 2020
:
:	DECISION ON PETITION
:
:
:
Attorney Docket No. BAKR1340


This is a redetermination of the patent term adjustment in response to the application for patent term adjustment, filed November 13, 2020, requesting that the patent term adjustment determination for the above-identified patent be corrected from 74 days to 174 days. 

On September 15, 2020, the above-identified application issued into U.S. Patent No. 10,774,618.  The patent issued with a PTA of 74 days. The PTA of 74 days was based on 174 days of “A” delay plus 0 days of “B” delay, reduced by 100 days of Applicant delay.  The present request for redetermination of the patent term adjustment was timely filed within two months of the patent issue date.

The present petition

Patentee avers that he was improperly assessed 100 days of Applicant delay under                       37 CFR 1.704(c)(10) for filing a “REPLY TO EXAMINER’S INTERVIEW SUMMARY MAILED 05/06/2020” on June 8, 2020, subsequent to a Notice of Allowance mailed May 11, 2020. 

Discussion

Patentee and the Office are in agreement regarding the amount of “A” delay under 35 U.S.C. § 154(b)(1)(A) and 37 CFR 1.702(a) and the amount of “B” delay under 35 U.S.C. § 154(b)(1)(B).  At issue is the number of days of Applicant delay.

A review of the application file reveals the Office mailed an Applicant Initiated Interview Summary on May 6, 2020.  The Interview Summary indicated that Applicant must file a complete written statement as to the substance of the interview.  As such, it is concluded that Applicant’s “REPLY TO EXAMINER’S INTERVIEW SUMMARY MAILED 05/06/2020”, filed June 8, 2020, was expressly requested by the Examiner.  Therefore, no days of Applicant 


delay should have been assessed with respect to the filing of the “REPLY TO EXAMINER’S INTERVIEW SUMMARY MAILED 05/06/2020”.

Overall PTA Calculation	

Formula:

 “A” delay + “B” delay + “C” delay - Overlap - applicant delay = X

USPTO’s Calculation:				
	                         
174 + 0 + 0 – 0 – 0 = 174

Conclusion

Patentee is entitled to PTA of one hundred seventy-four (174) days. Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as follows: 174 + 0 + 0 – 0 – 0 = 174 days. 

The application is being forwarded to the Certificate of Corrections Branch for issuance of a certificate of correction. The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by one hundred seventy-four (174) days.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3207.

/Cliff Congo/

Cliff Congo
Attorney Advisor
Office of Petitions  

Enclosure:  Copy of DRAFT Certificate of Correction











UNITED STATES PATENT AND TRADEMARK OFFICE
DRAFT CERTIFICATE OF CORRECTION
		PATENT          :  10,774,618
		DATED            :  September 15, 2020
		INVENTOR(S) :  Loh et al.  
		
	It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:
	
	On the cover page,

	 [*] Notice:	Subject to any disclaimer, the term of this patent is extended or adjusted under 35 USC 154(b) by 74 days.

      Delete the phrase “by 74 days” and insert – by 174 days--